NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SANDRA YANETH TISNADO,                          No.    17-72041

                Petitioner,                     Agency No. A209-300-064

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Sandra Yaneth Tisnado, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen and to reconsider. We have jurisdiction under 8 U.S.C. § 1252.

We review for abuse of discretion the BIA’s ruling on a motion to reopen and a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reconsider, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005),

and we deny the petition for review.

      We do not consider the materials attached to Tisnado’s opening brief that are

not part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963-

64 (9th Cir. 1996) (en banc).

      The BIA did not abuse its discretion in denying Tisnado’s motion to reopen,

because she failed to offer evidence that was not available and could not have been

discovered or presented at Tisnado’s former hearing. See 8 C.F.R. § 1003.2(c)(1);

Goel v. Gonzales, 490 F.3d 735, 738-39 (9th Cir. 2007) (discussing the evidentiary

requirements for a motion to reopen).

      The BIA also did not abuse its discretion in denying Tisnado’s motion to

reconsider her claims, because she failed to identify a legal or factual error in the

BIA’s prior decision. See 8 C.F.R. § 1003.2(b)(1) (a motion to reconsider must

identify errors of fact or law in a prior decision); Ma v. Ashcroft, 361 F.3d 553, 558

(9th Cir. 2004) (discussing the standard for a motion to reconsider).

      PETITION FOR REVIEW DENIED.




                                           2                                    17-72041